Citation Nr: 1756686	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-25 955	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic sinus disorder, to include as due to in-service chemical exposure.

(The issue of entitlement to service connection for left-sided neuropathy (claimed as chronic neurological pain and numbness of the neck, left shoulder, and left lower extremity), to include as due to in-service chemical exposure, is addressed in a separate appellate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served in the National Guard from June 1981 to June 1987, and from February 1991 to March 1994.  His service included active duty for training (ACDUTRA) from September 3, 1981, to April 9, 1982; from April 25, 1991, to August 9, 1991; from August 13, 1991, to September 30, 1991; and from March 11, 1992, to March 20, 1992.  He is service-connected for disabilities associated with these periods, which makes him a Veteran.  38 U.S.C. § 101(2), (22), (23), (24) (2012); 38 C.F.R. § 3.1(d), 3.6(a) (2017).  The Veteran's service also included periods of inactive duty training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection for sinus problems was denied therein.  In a September 2011 decision, the Board denied service connection for sinus problems.  The Veteran filed a Motion for Reconsideration in November 2011.  This motion was granted by the Board in March 2012.  As such, the Veteran was notified that this matter would be reconsidered by a panel of no less than three Veterans Law Judges (VLJs).  38 U.S.C. § 7103(b) (2012).  He further was notified that the reconsideration decision, once promulgated, would replace the September 2011 decision and constitute the final Board decision in this matter.  

In March 2011, the Veteran testified at a hearing conducted at the RO before a VLJ who has since retired.  The VLJ who conducts a hearing on an appeal must participate in any decision made on it.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Board accordingly remanded this matter for a new hearing in October 2012.  It was conducted later that same month by two VLJs at the RO in light of the aforementioned reconsideration.  An opportunity for a hearing before each VLJ of the panel must be provided.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran was offered the opportunity to testify at a hearing before a third VLJ, but he declined in May 2013.  

The three VLJ panel of the Board remanded this matter for additional development in August 2013.  Upon being returned prematurely, another remand for the same additional development was issued by this Board panel in August 2014.  Review of the Veteran's claims file at this time unfortunately reveals that a reconsideration decision cannot be made yet.  Another REMAND for additional development by the RO, which here is the agency of original jurisdiction (AOJ), is warranted.  The Veteran and his representative will be notified if any further action is required on their part.


REMAND

If VA obtains a medical examination and/or opinion for a service connection claim, the duty to assist requires that it be adequate so that adjudication is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Examinations therefore must include consideration of the veteran's medical history and fully describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Opinions must be based on accurate factual premises.  Reonal v. Brown, 5 Vet. App. 458 (1993).  They further must consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  

The Veteran underwent a VA medical examination complete with opinion in May 2016, as directed by the Board's August 2013 and August 2014 remands.  He was diagnosed with allergic rhinitis.  Since no diagnostic testing was performed, this diagnosis presumably was made based on physical assessment and a review of his medical history.  This history includes VA treatment records diagnosing allergic rhinitis based on physical assessment as early as September 2009 and acute rhinosinusitis in January 2011 only.  In a September 2016 statement, the Veteran disputed his allergic rhinitis diagnosis.  He doubts his condition is related to allergies, since medications he has taken for them were ineffective.  He then suggested that diagnostic testing is required.  As support for this suggestion, he submitted medical treatise evidence concerning nonallergic rhinitis along with his statement.

Specifically, the evidence conveys that a diagnosis of nonallergic rhinitis is made based on symptomatology and by ruling out other causes like allergies.  Allergy testing was identified as the only way to be sure in this regard.  Whether or not the Veteran's disability has been fully described, in sum, is unclear in light of the aforementioned.  Clarification of the diagnosis additionally is required to fully assess the opinion that was rendered.  The conclusion made was against service connection.  It was explained simply that allergies are to blame.  It further was explained in a July 2016 addendum that there is no peer literature indicating that chemicals cause allergic rhinitis.  These explanations apply only if allergic rhinitis is the correct diagnosis.  Indeed, the Veteran submitted medical treatise evidence in November 2013 which indicates that exposure to zinc chromate "may cause nasal irritation from rhinitis."

There was no discussion in the opinion of this evidence or any other such evidence the Veteran has submitted about zinc chromate and the other chemicals he worked with during service.  The other evidence reflects that symptoms such as nasal irritation, sinus congestion, and coughing have been reported after exposure.  In sum, the strength of the explanations in the opinion and addendum opinion is questionable and a potentially inaccurate factual premise is evident in the addendum opinion.  Arrangements must be made for another VA medical examination complete with opinion to cure each of the deficiencies highlighted herein.  To facilitate fully informed adjudication, any outstanding pertinent treatment records should be obtained first.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  This includes VA treatment records dated since the last available from July 2016 as well as any private treatment records.



Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records dated from July 2016 to present.  Also ask the Veteran either to submit any outstanding pertinent private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success in obtaining requested records.

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination concerning his sinuses.  The examiner should review the electronic claims file, and document such in the report.  This examiner also should document in the report an interview with the Veteran regarding his relevant history and current symptoms.  All necessary tests next should be performed, the results of which shall be included in the report.  This includes, if deemed necessary, allergy testing.  If deemed unnecessary, an explanation should be provided.

The examiner next should diagnose in the report all chronic sinus or similar disorders manifested by the Veteran since January 2008 when he filed his claim to present.  If allergic rhinitis or nonallergic rhinitis is diagnosed, an explanation should be provided by the examiner in the report.  The examiner further should opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis was incurred during or is related to the Veteran's ACDUTRA or INACDUTRA service, whether through his conceded exposure to chemicals including aviation fuels, lubricants, sealants, solvents, and hydraulic fluids or otherwise.

Each opinion should consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  Medical principles thus should be discussed as they relate to the medical evidence and lay (non-medical) evidence from the Veteran.  The medical treatise evidence submitted by him indicating that exposure to chemicals can cause "nasal irritation from rhinitis," sinus congestion, and coughing further should be discussed.  A copy of, or at least a citation to, any medical literature referenced finally should be provided by the examiner.

3.  Finally, readjudicate this matter.  Issue a rating decision if the determination is favorable to the Veteran and a supplemental statement of the case (SSOC) if it is unfavorable to him.  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to the SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  So may his failure to report for any scheduled VA medical examination.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



			
     THOMAS H. O'SHAY                                 MICHAEL J. SKALTSOUNIS
	           Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of this matter.  38 C.F.R. § 20.1100(b) (2017).

